                                                          U.S. Bankruptcy Court
                         Southern District
Case 1:20-cv-22009-MGC Document   10-1 ofEntered
                                           New Yorkon
                                                    (Manhattan)
                                                      FLSD Docket 05/04/2021 Page 1 of 3
                                                  Adversary Proceeding #: 20-01092-shl

    Assigned to: Judge Sean H. Lane                                                    Date Filed: 05/27/20
    Lead BK Case: 18-13359                                                             Date Removed From State: 05/27/20
    Lead BK Title: Miami Metals I, Inc., et al.
    Lead BK Chapter: 11
    Demand:
    Nature[s] of Suit: 02 Other (e.g. other actions that would have been brought in state court if unrelated to bankruptcy)


   Plaintiff
   -----------------------
   Cooperatieve Rabobank U.A., New York Branch                                     represented by Scott Jay Feder
                                                                                                  4649 Ponce De Leon Boulevard
                                                                                                  Coral Gables, FL 33146
                                                                                                  (305) 669-0060
                                                                                                  Fax : (305) 699-4220
                                                                                                  Email: assistantscottjfeder@hotmail.com
                                                                                                  LEAD ATTORNEY

                                                                                                   Andrew T. Solomon
                                                                                                   Solomon & Cramer LLP
                                                                                                   25 West 39th Street
                                                                                                   Ste 7th Floor
                                                                                                   New York, NY 10018
                                                                                                   212-884-9102
                                                                                                   Fax : 516-368-3896
                                                                                                   Email: asolomon@solomoncramer.com


   Plaintiff
   -----------------------
   Brown Brothers Harriman & Co.                                                   represented by Scott Jay Feder
                                                                                                  (See above for address)
                                                                                                  LEAD ATTORNEY

                                                                                                   Andrew T. Solomon
                                                                                                   (See above for address)


   Plaintiff
   -----------------------
   Bank Hapoalim B.M.                                                              represented by Scott Jay Feder
                                                                                                  (See above for address)
                                                                                                  LEAD ATTORNEY

                                                                                                   Andrew T. Solomon
                                                                                                   (See above for address)


   Plaintiff
   -----------------------
   Mitsubishi International Corporation                                            represented by Scott Jay Feder
                                                                                                  (See above for address)
                                                                                                  LEAD ATTORNEY

                                                                                                   Andrew T. Solomon
                                                                                                   (See above for address)


   Plaintiff
   -----------------------
   ICBC Standard Bank PLC                                                          represented by Scott Jay Feder
                                                                                                  (See above for address)
                                                                                                  LEAD ATTORNEY

                                                                                                   Andrew T. Solomon
                                                                                                   (See above for address)


   Plaintiff
   -----------------------
   Techemet Metal Trading, LLC                                                     represented by Scott Jay Feder
                                                                                                  (See above for address)
                                                                                                  LEAD ATTORNEY
                                                                                               Andrew T. Solomon
                                                      (See above for address)
Case 1:20-cv-22009-MGC Document 10-1 Entered on FLSD Docket     05/04/2021 Page 2 of 3

   Plaintiff
   -----------------------
   Merced Partners Ltd Partnership                                              represented by Scott Jay Feder
                                                                                               (See above for address)
                                                                                               LEAD ATTORNEY

                                                                                               Andrew T. Solomon
                                                                                               (See above for address)


   Plaintiff
   -----------------------
   Athilon Capital Corp. LLC                                                    represented by Scott Jay Feder
                                                                                               (See above for address)
                                                                                               LEAD ATTORNEY

                                                                                               Andrew T. Solomon
                                                                                               (See above for address)


   Plaintiff
   -----------------------
   Hain Capital Investors Master Fund, Ltd.                                     represented by Scott Jay Feder
                                                                                               (See above for address)
                                                                                               LEAD ATTORNEY

                                                                                               Andrew T. Solomon
                                                                                               (See above for address)


   V.

   Defendant
   -----------------------
   EisnerAmper LLP                                                              represented by Linda T Coberly
                                                                                               Winston & Strawn LLP
                                                                                               35 W Wacker Drive
                                                                                               Chicago, IL 60601
                                                                                               312-558-8768
                                                                                               Email: lcoberly@winston.com

                                                                                               Richard H. Critchlow
                                                                                               Four Seasons Tower
                                                                                               1144 Brickell Avenue
                                                                                               Miami, FL 33131
                                                                                               305-373-1000
                                                                                               Fax : 305-372-1861
                                                                                               Email: rcritchlow@knpa.com
                                                                                               LEAD ATTORNEY

                                                                                               Deborah Sampieri Corbishley
                                                                                               Four Seasons Tower - Suite 1100
                                                                                               1441 Brickell Avenue
                                                                                               Miami, FL 33131
                                                                                               305-373-1000
                                                                                               Fax : 305-372-1861
                                                                                               Email: dcorbishley@kennynachwalter.com
                                                                                               LEAD ATTORNEY


        Filing Date              #                                                     Docket Text

                               1                   Adversary case 20-01092. Copy of Certified Order Transferring Case No. 1:20-
                               (133 pgs; 8 docs)   cv-4071 (RA) from the U.S. District Court, S.D.N.Y. to the U.S. Bankruptcy Court,
                                                   S.D.N.Y. (Receipt Number 12883807, Fee Amount $ 350.). Nature(s) of Suit: (02
                                                   (Other (e.g. other actions that would have been brought in state court if unrelated to
                                                   bankruptcy))) Filed by Scott Jay Feder on behalf of Cooperatieve Rabobank U.A.,
                                                   New York Branch, Brown Brothers Harriman & Co., Bank Hapoalim B.M.,
                                                   Mitsubishi International Corporation, ICBC Standard Bank PLC, Techemet Metal
                                                   Trading, LLC, Merced Partners Ltd Partnership, Athilon Capital Corp. LLC, Hain
                                                   Capital Investors Master Fund, Ltd.. (Attachments: # 1 Doc 3 Notice of Appearance #
                                                   2 Doc 4 Unopposed Motion # 3 Doc 6 Motion to Transfer # 4 Doc 7 Stipulation # 5
                                                   Doc 9 Transfer to SDNY # 6 Doc 10 Transfer from SDNY to USBC # 7 SDNY
    05/27/2020                                     Docket Sheet) (Pisarczyk, Gladys) (Entered: 05/27/2020)
                           2                 Notice of Appearance filed by Andrew T. Solomon on behalf of Athilon Capital Corp.
Case 1:20-cv-22009-MGC
                    (1 pg) Document
                                 LLC,10-1    Entered
                                      Bank Hapoalim B.M., on FLSD
                                                          Brown       Docket
                                                                Brothers Harriman 05/04/2021
                                                                                  & Co., CooperatievePage 3 of 3
                                             Rabobank U.A., New York Branch, Hain Capital Investors Master Fund, Ltd., ICBC
                                             Standard Bank PLC, Merced Partners Ltd Partnership, Mitsubishi International
                                             Corporation, Techemet Metal Trading, LLC. (Solomon, Andrew) (Entered:
     05/27/2020                              05/27/2020)

                           3                 Letter Request for a Telephone Conference Filed by Andrew T. Solomon on behalf of
                           (2 pgs)           Athilon Capital Corp. LLC, Bank Hapoalim B.M., Brown Brothers Harriman & Co.,
                                             Cooperatieve Rabobank U.A., New York Branch, Hain Capital Investors Master
                                             Fund, Ltd., ICBC Standard Bank PLC, Merced Partners Ltd Partnership, Mitsubishi
                                             International Corporation, Techemet Metal Trading, LLC. (Solomon, Andrew)
     05/28/2020                              (Entered: 05/28/2020)

                           4                 Notice of Pre-Trial Conference for a Removed Case with Pre-Trial Conference set for
                           (1 pg)            7/1/2020 at 10:00 AM at Courtroom 701 (SHL), (Porter, Minnie) (Entered:
     05/29/2020                              05/29/2020)

                           5                 Memorandum Endorsed Order Signed On 6/3/2020, Scheduling Telephonic
                           (2 pgs)           Conference on June 5, 2020 at 10:30 a.m. (related document(s)3) (Ebanks, Liza)
     06/03/2020                              (Entered: 06/03/2020)

                           6                 (Incorrect Event Code Selected. See Document #7 For The Correct Entry) Notice
                                             of Appearance in Adversary Proceeding filed by Linda T Coberly on behalf of
                                             EisnerAmper LLP. (Attachments: # 1 Proposed Order)(Coberly, Linda) Modified on
     06/04/2020                              6/5/2020 (Richards, Beverly). (Entered: 06/04/2020)

                           7                 Application for Pro Hac Vice Admission filed by Linda T Coberly on behalf of
                           (2 pgs; 2 docs)   EisnerAmper LLP. (Attachments: # 1 Proposed Order) (Coberly, Linda) (Entered:
     06/04/2020                              06/04/2020)

                                             Receipt of Application for Pro Hac Vice Admission( 20-01092-shl) [motion,122] (
                                             200.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount 200.00. (Re: Doc # 7)
     06/04/2020                              (U.S. Treasury) (Entered: 06/04/2020)

                           8                 Order Signed On 6/5/2020, Granting Application For Pro Hac Vice Re: Linda T.
     06/05/2020            (1 pg)            Coberly. (Related Doc # 7) (Ebanks, Liza) (Entered: 06/05/2020)

                           9                 Letter Seeking Leave to Commence Fact Discovery Filed by Andrew T. Solomon on
                           (2 pgs)           behalf of Athilon Capital Corp. LLC, Bank Hapoalim B.M., Brown Brothers
                                             Harriman & Co., Cooperatieve Rabobank U.A., New York Branch, Hain Capital
                                             Investors Master Fund, Ltd., ICBC Standard Bank PLC, Merced Partners Ltd
                                             Partnership, Mitsubishi International Corporation, Techemet Metal Trading, LLC.
     03/07/2021                              (Solomon, Andrew) (Entered: 03/07/2021)

                           10                Letter in Response to Plaintiffs' Letter dated March 7, 2021 Seeking Leave to
                           (3 pgs)           Commence Fact Discovery, (related document(s)9) Filed by Linda T Coberly on
     03/12/2021                              behalf of EisnerAmper LLP. (Coberly, Linda) (Entered: 03/12/2021)

                           11                So Ordered Stipulation For Abstention And Remand Signed On 4/28/2021 (Ebanks,
     04/28/2021            (3 pgs)           Liza) (Entered: 04/28/2021)
